Citation Nr: 1720761	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-42 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a disability manifested by heaviness and numbness in right leg. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1984 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Baltimore, Maryland. 

This claim was previously before the Board in December 2015 and July 2016, where the Board remanded the case for additional development.  It has now returned to the Board. 


FINDING OF FACT

The Veteran's neurological complaints in the right lower extremity have been attributed to his diagnosed right lower extremity radiculopathy, and the probative evidence does not suggest the Veteran has a distinct lower extremity neurological disorder which is related to service. 


CONCLUSION OF LAW

The requirements to establish service connection for a disability manifested by heaviness and numbness in the right leg have not been met.  38 U.S.C.A. § § 1110, 1131, 5107, 5107A (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 4.14 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  VA's duty to notify was satisfied by a letter sent in October 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his private treatment records, his VA treatment records, and his VA examinations.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board remanded the case in December 2015 for a VA Examination.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran received a VA examination in February 2016.  In accordance with Stegall, the Board finds there was substantial compliance with the remand directives.  Id.  

Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinion based on the February 2016 examination provided an adequate rationale for the Veteran's service connection claim for right leg numbness and heaviness.  

The Board recognizes this case was also remanded in July 2016 for an addendum opinion by the VA examiner.  The examiner provided an addendum opinion in December 2016, which the Board acknowledges did not fully comply with the remand directives.  However, the Board finds that remand for correction is not warranted because the issue of service connection for radiculopathy has already been granted based on the February 2016 VA examination.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  As discussed below, this grant of service connection encompasses the Veteran's current claim for right leg heaviness and numbness. 

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For a disability to be considered service connected three criteria must be established:  1) the existence of a present disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 2014); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran has a long, documented history of reporting numbness and heaviness in his right leg.  As previously mentioned, this case was remanded by the Board in December 2015 for a VA examination.  The Veteran received a VA examination in February 2016, and was subsequently service connected for radiculopathy, sciatic nerve, right lower extremity associated with degenerative joint disease lumbosacral spine with strain, effective March 1, 2016.  Currently, the claim on appeal is service connection for heaviness and numbness in the right leg; however, these manifestations have already been contemplated by the evaluation of Veteran's service-connected radiculopathy.

The Board concludes the Veteran does not have a current disability separate from his right leg radiculopathy.  The Veteran's radiculopathy has been noted by medical professionals in January 2015, February 2016, and April 2016 and those examinations considered the Veteran's symptoms of heaviness, tingling, and numbness in his right leg.  Moreover, in the Veteran's March 2016 statement he stated his primary care doctor told him that his right leg condition was due to his degenerative disc disease in his lumbosacral spine.  

The Veteran has not advanced any lay evidence to support a finding that he has a separate disability manifested by right leg numbness and heaviness.  

The Board cannot separately grant service connection for right leg heaviness and numbness when the Veteran is already service connected for right lower extremity radiculopathy.  To separately compensate a veteran for the same symptoms of another service-connected disability would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016). 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The symptoms stated in this claim, heaviness and numbness, are the same symptoms the Veteran experiences due to his radiculopathy. 

To service connect the Veteran for this claim would constitute impermissible pyramiding.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's current claim of service connection for right leg numbness and heaviness, as they are manifestations of his service-connected right lower extremity radiculopathy. 


ORDER

Service connection for a disability manifested by heaviness and numbness in the right leg is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


